Notice of AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION
Allowable Subject Matter
Claims 1-7 and 9-18 are allowed.
The following is an examiner’s statement of reasons for allowance: 
Regarding claim 1: the cited prior art of record, either singly or in proper combination, does not teach or make obvious, along with the other claimed features, a method of manufacturing a semiconductor device comprising:
“wherein the entire liner layer has a sidewall recessed from the sidewall of the isolation layer; and 
forming a conductor in the opening and the through hole, wherein the conductor comprises a first portion below the isolation layer and a second portion on the first portion, 
wherein the first portion has a width greater than a width of the second portion.”

Claims 2-7 and 9 depend from claim 1, and therefore, are allowed for the same reason as claim 1.

Regarding claim 8: the cited prior art of record, either singly or in proper combination, does not teach or make obvious, along with the other claimed features, a method of manufacturing a semiconductor device comprising:

“a first portion below the isolation layer and a second portion on the first portion, wherein the first portion has a width greater than a width of the second portion’.

Claim 9 depends from claim 8, and therefore, is allowable for the same reason as claim 8.

Regarding claim 10: Lee as modified by Wakiyama teaches a semiconductor device, comprising:
a substrate having a top surface and a bottom surface opposite the top surface,
a first dielectric layer on the bottom surface of the substrate,
wherein the first dielectric layer comprises an interconnect structure disposed therein; an isolation layer on the top surface of the substrate; a conductor disposed in the substrate and covering a portion of the isolation layer, as rejected above.
However, the cited prior art of record, either singly or in proper combination, does not teach or make obvious, along with the other claimed features, a semiconductor device comprising:
“the conductor comprises a first portion connected to the interconnect structure and a second portion on the first portion,
wherein the first portion has a width greater than a width of the second portion;
and a liner layer disposed between the substrate and the conductor’.

Claims 11-18 depend from claim 10, and therefore, are allowable for the same reason as claim 10.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to HERVE-LOUIS Y ASSOUMAN whose telephone number is (571)272-2606. The examiner can normally be reached M-F: 08:30 AM-5:30 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, DAVIENNE MONBLEAU can be reached on 571-272-1945. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/HERVE-LOUIS Y ASSOUMAN/Examiner, Art Unit 2826